
	
		II
		112th CONGRESS
		1st Session
		S. 843
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish outer Continental Shelf lease and permit
		  processing coordination offices, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Outer Continental Shelf Permit
			 Processing Coordination Act.
		2.DefinitionsIn this Act:
			(1)Coordination
			 officeThe term coordination office means a regional
			 joint outer Continental Shelf lease and permit processing coordination office
			 established under section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Outer
			 continental shelf permit processing coordination offices
			(a)EstablishmentThe
			 Secretary shall establish—
				(1)a regional joint
			 outer Continental Shelf lease and permit processing coordination office for the
			 Alaska region of the outer Continental Shelf; and
				(2)subject to
			 subsection (c)—
					(A)a regional joint
			 outer Continental Shelf lease and permit processing coordination office for the
			 Atlantic region of the outer Continental Shelf; and
					(B)a regional joint
			 outer Continental Shelf lease and permit processing coordination office for the
			 Pacific region of the outer Continental Shelf.
					(b)Memorandum of
			 understanding
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for the
			 purposes of carrying out this section with—
					(A)the Secretary of
			 Commerce;
					(B)the Chief of
			 Engineers;
					(C)the Administrator
			 of the Environmental Protection Agency;
					(D)the head of any
			 other Federal agency that may have a role in permitting activities; and
					(E)in the case of
			 the coordination office described in subsection (a)(1), the head of each
			 borough government that is located adjacent to any active lease area.
					(2)State
			 participationThe Secretary shall request that the Governor of a
			 State adjacent to the applicable outer Continental Shelf region be a signatory
			 to the memorandum of understanding.
				(c)Date of
			 establishmentA coordination office described in subparagraph (A)
			 or (B) of subsection (a)(2) shall not be established until the date on which a
			 proposed lease sale is conducted for the Atlantic or Pacific region of the
			 outer Continental Shelf, as applicable.
			(d)Designation of
			 qualified staff
				(1)In
			 generalEach Federal signatory party shall, if appropriate,
			 assign to each of the coordination offices an employee who has expertise in the
			 regulatory issues administered by the office in which the employee is employed
			 relating to leasing and the permitting of oil and gas activities on the outer
			 Continental Shelf by the date that is—
					(A)in the case of
			 the coordination office described in subsection (a)(1), not later than 30 days
			 after the date of the signing of the memorandum of understanding relating to
			 the applicable coordination office under subsection (b); or
					(B)in the case of a
			 coordination office established under subsection (a)(2), not later than 30 days
			 after the date of establishment of the applicable coordination office under
			 subsection (c).
					(2)DutiesAn
			 employee assigned under paragraph (1) shall—
					(A)not later than 90
			 days after the date of assignment, report to the applicable coordination
			 office;
					(B)be responsible
			 for all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
					(C)participate as
			 part of the applicable team of personnel working on proposed oil and gas
			 leasing and permitting, including planning and environmental analyses.
					(e)Transfer of
			 fundsFor the purposes of coordination and processing of oil and
			 gas use authorizations for the applicable outer Continental Shelf region, the
			 Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
				(1)the Secretary of
			 Commerce;
				(2)the Chief of
			 Engineers;
				(3)the Administrator
			 of the Environmental Protection Agency;
				(4)the head of any
			 other Federal agency having a role in permitting activities;
				(5)any State
			 adjacent to the applicable outer Continental Shelf region; and
				(6)in the case of
			 the coordination office described in subsection (a)(1), the head of each
			 borough government that is located adjacent to any active lease area.
				(f)EffectNothing
			 in this section—
				(1)authorizes the
			 establishment of a regional joint outer Continental Shelf lease and permit
			 processing coordination office for the Gulf of Mexico region of the outer
			 Continental Shelf;
				(2)affects the
			 operation of any Federal or State law; or
				(3)affects any
			 delegation of authority made by the head of a Federal agency for employees that
			 are assigned to a coordination office.
				(g)Funding
				(1)In
			 generalThere is authorized to be appropriated $2,000,000 for the
			 coordination office described in subsection (a)(1) for each of fiscal years
			 2011 through 2021, to remain available until expended.
				(2)Other
			 coordination officesNotwithstanding any other provision of
			 law—
					(A)of the amounts
			 received by the Secretary from the sale of bonus bids in the Atlantic region of
			 the outer Continental Shelf Continental Shelf region, $2,000,000 shall be made
			 available for the applicable coordination office described in subsection
			 (A)(2)(A) for the fiscal year; and
					(B)of the amounts
			 received by the Secretary from the sale of bonus bids in the Pacific region of
			 the outer Continental Shelf Continental Shelf region, $2,000,000 shall be made
			 available for the applicable coordination office described in subsection
			 (A)(2)(B) for the fiscal year.
					4.Judicial
			 review
			(a)Exclusive
			 jurisdictionExcept for review by the Supreme Court on writ of
			 certiorari, the United States Court of Appeals for the District of Columbia
			 Circuit shall have original and exclusive jurisdiction to review any claim
			 relating to an action by the Administrator of the Environmental Protection
			 Agency or the Secretary of the Interior with respect to the review, approval,
			 denial, or issuance of an oil or natural gas lease or permit in the area of the
			 outer Continental Shelf described in section 3(a)(1).
			(b)Deadline for
			 filing claimA claim described in subsection (a) may be brought
			 not later than 60 days after the date of the action giving rise to the
			 claim.
			(c)Expedited
			 considerationThe United States Court of Appeals for the District
			 of Columbia Circuit shall set any action brought under subsection (a) for
			 expedited consideration, taking into account the national interest of enhancing
			 national energy security by providing access to the significant oil and natural
			 gas resources in the area of the outer Continental Shelf described in section
			 3(a)(1) that are needed to meet the anticipated demand for oil and natural
			 gas.
			
